Citation Nr: 1039969	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from November 1960 to May 1961, 
December 1965 to October 1971, and May 1977 to May 1979.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This case was previously before the Board in January 2009, 
wherein it was remanded for additional development and due 
process considerations.  The case was returned to the Board for 
appellate consideration.   


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected disabilities, 
when evaluated in association with the Veteran's educational 
attainment and occupational experience, preclude all forms of 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in October 2003 and March 
2006, from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's claim of entitlement to TDIU, as well 
as the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties for 
obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or may 
not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. 
App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or 
combination of disabilities - for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability rating 
for compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)-provided that, if 
there is only one such disability, it shall be ratable at 60 
percent or more, or if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In 
exceptional circumstances, however, where the veteran does not 
meet the aforementioned percentage requirements, a total rating 
may be assigned nonetheless - on an extra-schedular basis - 
upon a showing that he is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b). 

For the purposes of establishing whether there is one disability 
ratable at 60 percent, or if more than one disability, 
establishing if there is one disability ratable at 40 percent, as 
pertinent here, the following will be considered as one 
disability: (1) disabilities of one or both upper extremities, or 
of one or both lower extremities, including the bilateral factor 
if applicable, (2) disabilities resulting from a common etiology 
or a single accident, or (3) disabilities affecting a single body 
system, e.g. orthopedic, digestive, respiratory, etc. 38 C.F.R. § 
4.16(a).

In determining whether an individual is unemployable by reason of 
service-connected disability, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).   Age may 
not be considered a factor.  38 C.F.R. § 3.341 (2009).  
Unemployability associated with advancing age or nonservice-
connected disability may not be used as a basis for assignment of 
a total disability rating.  38 C.F.R. § 4.19 (2009).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's earned 
annual income...."  

"Marginal employment," for example, as a self-employed worker or 
at odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are lumbar spinal 
stenosis post-operative laminectomy and foraminotomy at L4-5 
bilaterally with a history of right radiculopathy of the 5th 
lumbar nerve, currently evaluated as 40 percent disabling; 
status-post meniscectomy of the left knee with arthritis, 
currently evaluated as 20 percent disabling; right first rib 
resection, currently evaluated as 10 percent disabling; thoracic 
outlet syndrome with pain of the right upper extremity, currently 
evaluated as 10 percent disabling; and thoracic outlet syndrome 
with pain of the left upper extremity, currently evaluated as 10 
percent disabling.  His combined service-connected disability 
rating is 70 percent.  As such, he satisfies the percentage 
rating standards for individual unemployability benefits.

The Veteran provided a completed TDIU application.  The Veteran 
reported that he had graduated high school.  He also reported 
that he last worked in December 2008 in small engine repair.

The Board acknowledges that the medical evidence indicates that 
the Veteran has other medical conditions that affect 
employability.  The information received from the Social Security 
Administration indicates that he is considered disabled due to 
coronary artery disease.  However, in determining unemployability 
status, the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the above percentages for service-connected 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  In other words, although the Veteran's nonservice-
connected disability may have resulted in him leaving his last 
place of employment, the question now is whether the severity of 
his service-connected disabilities would likely prevent him from 
gaining or maintaining employment.

The Board is responsible for determining, on the basis of all the 
evidence or record, whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In the present case, the evidence is in 
relative equipoise.  The Board cannot reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would produce 
sufficient income to be other than marginal.  Beaty v. Brown, 6 
Vet. App. 532, 537 (1994).  

Although the September 2006 VA examiner found that the Veteran is 
physically capable of performing sedentary work, there is no 
evidence that he has any training in sedentary work.  It is mere 
speculation that he could, first of all, obtain such a position 
in light of his occupational history and, second of all, that 
such a position would provide anything more than marginal 
employment.  Moreover, the more recent April 2009 VA examiner 
found that the Veteran's service-connected lumbosacral spine and 
left knee disabilities would render the Veteran unemployable, 
even in a sedentary occupation.  The findings of the VA examiners 
are sufficient to create a reasonable doubt in this case as to 
whether the Veteran's service-connected disorders alone are of 
sufficient severity to preclude him from obtaining or retaining 
gainful employment.

Therefore, the Board finds that the evidence establishes that the 
Veteran's service-connected disabilities are sufficiently severe 
as to preclude him from securing or following a substantially 
gainful occupation, consistent with his education and 
occupational experience, and he is entitled to a TDIU.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, and 4.16.




ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


